
	
		II
		111th CONGRESS
		1st Session
		S. 1452
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2009
			Mr. Schumer (for
			 himself, Mr. Wicker,
			 Mr. Bayh, Mrs.
			 Gillibrand, and Mr.
			 Lieberman) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  meaning of combat with the enemy for purposes of
		  service-connection of disabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Compensation Owed for Mental Health
			 Based on Activities in Theater Post-traumatic Stress Disorder
			 Act or the COMBAT PTSD Act.
		2.Clarification of
			 meaning of combat with the enemy for purposes of
			 service-connection of disabilities
			(a)ClarificationSection 1154(b) of title 38, United States
			 Code, is amended—
				(1)by striking
			 In the case and inserting (1) In the case;
			 and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)For the purposes of this subsection,
				the term combat with the enemy includes service on active
				duty—
							(A)in a theater of combat operations (as
				determined by the Secretary in consultation with the Secretary of Defense)
				during a period of war; or
							(B)in combat against a hostile force
				during a period of
				hostilities.
							.
				(b)Effective
			 dateParagraph (2) of subsection (b) of section 1154 of title 38,
			 United States Code, as added by subsection (a), shall apply with respect to a
			 claim for disability compensation under chapter 11 of such title pending on or
			 after the date of the enactment of this Act.
			
